Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Susan Hanley is now the Examiner for this application.
	Claims 1-26 are pending.
	Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 7/6/2021 is acknowledged.  The traversal is on the ground(s) that that air , as used by 
Russel, should not be considered a materially different product to support a restriction requirement because “air” is not a product made by man. Applicant opines that using air to remediate trichloroethane should be considered a materially different process. Applicant also asserts that a search of Applicant’s composition components, starting the species vide infra, would identify relevant prior art concerning a method of using such a composition, if any exists. Applicant concludes that there is no search burden between Groups I and II.
Applicant’s argument that air is not a product made by man is not persuasive because the instant claims do not specify that the product has to be man-made. However, Applicant’s argument that there is no search burden between Groups I and II is persuasive. Therefore the restriction requirement between Groups I and II is withdrawn.
Applicant’s election of the following species:
Specie A: ATCC 21198;
 Specie B: TBOS and T2BOS
Specie C: 1,4-dioxane; and 

Claims 10 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021
Claims 1-9, 11-21 and 23-26 are under examination as they read on the following combination of species:
Specie A: ATCC 21198;
 Specie B: TBOS and T2BOS
Specie C: 1,4-dioxane; and 
Specie D: gellan gum.
Effective Filing Date of the Invention
This application was filed on 11/20/2019 and claims benefit of provisional application US 62/770,554, filed 11/21/2018. ‘554 does not support the full scope of the instantly pending claims. ‘544 discloses the use of ATCC 21198 encapsulated with TBOS and T2BOS  beads made of alginate or gellan gum for the bioremediation of 1,4-dioxane, 1,1,1-trichloroethane and cis-DCE. The diameter range for the gellan gum macro-beads is disclosed as 2 mm and the gellan gum microbead diameter is disclosed as a range of 10-100 µm. The disclosure ‘544 discloses that the monooxygenase was induced by 2-butanol and isobutene via SRC hydrolysis. A loading density is not disclosed. ‘544 does not teach the full Markush group of all of the possible contaminants as in instant claims 13, 20 and 25 or all of the possible contaminated materials recited in claims 19 and 26.
	There is prophetic disclosure of future testing of additional bacteria but now the all of the species named in claims 9, 10, 21 and 22.
Therefore, ‘544 does support the elected specie combination of the microorganisms being  ATCC 21198; the co-metabolism substrate being an orthosilicate that is TBOS and T2BOS (e.g., the silicate R-groups are aliphatic) where the remediated product is 1,4-dioxane; 1,1,1-TCA and cis-DCE and the bead is made of gellan gum or alginate. However, all of the pending claims are generic. There is no claim only to the elected combination. Claim 26 include limitations regarding contaminated materials and contaminants that are not disclosed by ‘544. Hence the effective filing date of the pending claims is 11/20/2019.
Claim Rejections - 35 USC § 112
Claims 9, 21 and 26 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims are drawn to a composition and method for using the composition where the composition comprises Rhodococcus rhodochrous deposited as ATCC 21198.
Since said microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the microorganism of the said strain is not so obtainable or available, the requirements of 35 USC 112, first paragraph may be satisfied by a deposit of the microorganisms. The specification discloses that the microorganism has the deposit accession number ATCC 21198. The ATCC website lists this microorganism as being for sale (e.g., publically available)  but also make the following statements:
“The product that you are interested in is part of the ATCC Mission Collection. This collection consists of products that are rare and low in stock. As a nonprofit organization committed to serving the scientific community, we use these resources in the most cost-effective means possible to ensure you have the highest quality products, standards, and services available to you in support of your research. The specific item you are interested in requires that we perform a physical inventory availability check before we can accept an order for this item.
Please complete the form below to let us know of your interest. You can expect us to respond to your request within three business days and will include additional information about the requested product.”
In the instant case, Applicant is required to have the ATCC perform an inventory check.
If the strain is not available then the specification must contain the date that the microorganism was deposited, the accession number for the microorganism, the name of the microorganism and the address of where the microorganism was deposited. 
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or hers signature and registration number, stating that  the deposit was made under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent, would satisfy the deposit requirement made herein. This specific language is required.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in CFR 1.801-809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over  his or hers signature and registration number, showing that:
1. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address, the depositor is to be identified and the date of deposit is to be stated.

2. States that the deposited material has been accorded a specific (recited) accession number.

3. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

4. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

5. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and  that samples must be stored that would make them available beyond the enforceable life of the patent for which the deposit was made.
 
6.  Provide the date of a viability test and the procedures used to obtain a sample if the test is not done by the depository. 
 
7. A statement that the deposit is capable of reproduction.

Claims 1-3, 8, 9, 11-21, 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 is drawn in part to at least one co-metabolism substrate to induce elected enzyme production by the microbial cells. Claim 3 recites that the co-metabolism substrate is a slow release compound suitable to produce a growth substrate. Claim 23 recites that the co-metabolism substrate is a slow release compound suitable to produce an alcohol or carboxylic acid growth substrate. Claim 26 defines the orthosilicate in terms of function to release alcohols and carboxylic acids.
	Possession of an invention may be shown in a variety of ways including
description of an actual reduction to practice, and by showing that the invention was
“ready for patenting” such as by the disclosure of drawings or structural chemical
formulas that show that the invention was complete, or by describing distinguishing
identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Plaff v. Wells Elecs., Inc., b25U.S. 55,68, 719 S.Ct 304,
312, 48 USPQ2d 1641, 1647 (7998).
Based upon the instant specification, it appears Applicant was in possession of a co-metabolism substrate that is an orthosilicate of Formula I (claims 4, 5 and 24) where claims 6 and 7 further define the variables of Formula I. These compounds are disclosed by Semprini  et al.  (US 6472198; cited in the IDS). Li et al. (CN 106011124; machine translation provided) teaches nutrient co-substrates. However, a search of the prior art did not reveal any other compounds with the claimed functional characteristics that the co-metabolism substrate hydrolyzes to produce an alcohol or organic acid.
For Example, Semprini et al. (Current Opinions Biotechnol. (1997) 8: 296-307) teach co-metabolic substrates such as phenol, toluene and methane (Table 1). However, Semprini does not teach that these co-metabolic substrates hydrolyze to produce alcohols and organic acids.
In contrast, the indicated instant claims are drawn to genus of vaguely defined functional limitations of the co-metabolism substrates.  However, nothing in the specification reasonably suggests Applicant was in possession of such co-metabolism substrates.
Taken together, the specification does not convey with reasonable clarity to those skilled in the art that, as of the filling date sought, Applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 7585, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 13, 20, 21, 22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 21 recites strain names such as Ralstonia picketti PK01 with no reference to a deposit number. The sole designation of a microorganism by its internal designation be it a name or number is arbitrary and creates ambiguity in the claims.  For example, the microorganism disclosed in this application could be designated by some other arbitrary means, or the assignment of the microorganism name or number could be arbitrarily changed to designate another microorganism.  If either event occurs, one’s ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).  Amendment of the claim to refer to the genus/species and deposit accession number of the claimed microorganism would obviate this rejection. 
 Claim 10 and 22 are rejected because they recite “Graphium sp. (ATCC 5840)(fungus)”. The ATCC designation after the name of the microorganism is acceptable. However, the recitation of (fungus) is vague and indefinite because it is unclear if the Graphium sp. (ATCC 5840) is being defined as a fungus or if other fungi are possibly included.
Claims 13 and 20 are rejected because it recites names of specific compounds followed by a genus in parentheses after the compound name, for example, “1,4-disoane (1,4-dialkoxybenzenes).” The recitation of a genus after a particle specie of the genus  is vague and indefinite because it is unclear if the specie is being defined as part of the genus or if other 1,4-dialkoxybenzenes are included. The use of a compound name followed by an abbreviation for that specific compound in parentheses is acceptable. 
Regarding claims 13, 20 and 26, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). For example, claim 13 recites the broad recitation of explosive, and the claim also recites “including nitroaromatics, such as trinitrotoluene, …..” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8, 11-13, 15, 17-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198; cited in the IDS) in view of Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124; machine translation provided).
This is a rejection of the GENERIC claims.
Semprini teaches a composition comprising a microorganism and at least one slow release compound having at least one hydrolysable organic acid capable of forming an organic acid or an alcohol upon hydrolysis (claims 1, in part, 3 and 23). The hydrolysis occurs over an extended period of time. The composition uses the microorganism and slow release compound to degrade environmental contaminants such as chlorinated hydrocarbons in subsurface water (e.g., ground water) or soil (claim 19). The method can be is in situ or ex situ where the microorganism can be added to the sample (abstract; col. 4, lines 55-68).
The microorganism can be a bacteria such as a methogen, acetogen, dehalogenating bacteria. The microorganism induces enzymes such as monooxygenases, dioxygenases and hydrolases and mixtures thereof (col. 6, lines 39-55; claim 15). 
Examples of contaminants that can be remediated include nitroaromaotic compounds, halogenated organic compounds such as 2,4,6-tricholorethane, cis-dichloroethane, trichloroethane and tetrachloroethane (col. 6, lines 7-20; claims 13 and 20).
The compound having at least one hydrolysable organic group is an organometallic compound. Examples are TBOS (silicon having butanol substituents) and TKEBS (silicon having 2-ethylbutanol) which are orthosilicates having alkyl groups (col. 9, lines 1-55; col. 10, line 11; claims 4-7, 24 and 25). 
In Example 1-3 (col. 14, lines 28-50) activated aerobic sludge was obtain from a wastewater treatment plant in Corvallis, OR and was acclimated  with TBOS for 10 months. The microbial culture was enriched by repeatedly centrifuging the cells  and then growing different microcosm with buffer medium containing TBOS in a reactor. The cells from these cultures were used for subsequent bioremediation of contaminants.
In Example 2, part 2, (col. 18, lines 43-54) the biologically active microcosms from Example 1 were combined with cis-DCE  (claims 13 and 20) and TBOS in addition to other controls in a liquid (claim 18). 
It was found that the microcosm in the presence of TBOS and cis-DCE degraded cis-DCE (col 18, lines 55-60). Thus, Semprini teaches an embodiment where the activated sludge was combined with the orthosilicate and the cis-DCE for degradation (claim 17).
Semprini does not teach that the activated sludge is encapsulated in a gellan gum bead (claim 11) with the orthosilicate (claims 1 and 17), the diameter of the microbeads (claim 12) or the mass loading of the orthosilicate (claim 8), where the contaminant becomes part of the composition (claim 2).
Moslemy teaches that activated sludge can be encapsulated in gellan gum microbeads for gasoline biodegradation via a two-phase dispersion technique. Encapsulated sludge expressed a high rate of biodegradation activity compared with non-encapsulated sludge cultures even at 4.4 time lower level of the overall biomass loading (abstract). Moslemy teaches that the toxic hydrocarbons are adsorbed by the gellan gum matrix (page 222, right column, mid first full paragraph). The meets the limitations of claim 2 where a contaminant becomes part of the encapsulated microbial/orthosilicate microbead.
The diameters of the beads varied according to the stirring rate where the activated sludge was loaded at 10% v/v (legend of Figure 3). As can be seen the microbeads having a diameter of about 70 to about 120 µm. This range overlaps the claimed range of from 10 to 100 µm (claim 12).
Li teaches the co-immobilization of white rot fungi and a plant straw powder in a microsphere. The microsphere can be used for treat wastewater generated in the leather making industry. It has the advantages of not needing an applied nutrient source, strong environmental adaptability, strong degradation ability and non-toxicity (abstract). At page 5, Lit states that the microsphere contains the white rot fungi and plant straw powder (page 5, middle of first paragraph). Li teaches that when making the sphere that the mass ratio of spore to plant straw powder in 1:10 (which is 10%; page 7, Example 2, step 2; claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the sludge and orthosilicate at a mass loading of 10% in a gellan gum microbead with a diameter of about 70 to about 120 µm for the bioremediation composition and method of Semprini. The ordinary artisan would have been motivated to do so because Moslemy teaches that sludge that is encapsulated in a gellan gum expressed a high rate of biodegradation activity compared with non-encapsulated sludge cultures The ordinary artisan would have been motivated to add the orthosilicate to the gellan gum/sludge microbead because  Semprini teaches that the orthosilicate is the co-metabolism substrate which when hydrolyzed provide the alcohol or organic acid that stimulate the monooxygenase and Li teaches that co-immobilization of a microorganism and co-substrate in a microsphere has several advantages including not needing an applied nutrient source. The ordinary artisan would have had a reasonable expectation that a gellan microbead that encapsulates activated sludge and a orthosilicate co-substrate would successfully degrade a contaminant because malmsey teaches that encapsulated sludge expressed a high rate of biodegradation activity compared with non-encapsulated sludge cultures and Li teaches that co-substrates can be encapsulated with microorganisms in a sphere.
Claims 1-8, 11-15, 17-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198) in view of Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), as applied to claims 1-8, 11-13, 15, 17-20 and 23-25, in further view of Wackett et al.  (US 20140051144).
The disclosure of Semprini as modified by Moslemy and Li is discussed supra.
Modified Semprini does not teach that the microbeads containing the activated sludge and orthosilicate further comprises an additional remediation material (claim 14).
Wackett teaches that Rhodococcus rhodochrous ATCC 21197 also degrades dichloroethane (Table 4, entry 6). Wackett teaches the encapsulation of biomaterials including microorganisms to treat water or a gas (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ATCC21197 in the microbead of modified Semprini to degrade dichloroethane. The ordinary artisan would have been motivated to do so as both microorganism are known to degrade dichloroethane, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that a combination of the activated sludge and ATCC21197 would degrade dichloroethane in an encapsulated body because both types of microbes are known to degrade dichloroethane and both can be encapsulated for such a purpose.
Claims 1-8, 11-13, 16-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198) in view of Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), as applied to claims 1-8, 11-13, 15, 17-20 and 23-25, in further view of Mosmeri et al. (J. Taiwan Institute of Chem. Engineers (20017) 78: 299-306).
The disclosure of Semprini as modified by Moslemy and Li is discussed supra.
Modified Semprini does not teach that the microbeads containing the activated sludge and orthosilicate are packed into a column of a remediation apparatus (claim 16).
	As noted supra, Semprini teaches that his composition can be used in situ or ex situ for the remediation of subsurface water (e.g., groundwater).
	Mosmeri teaches that groundwater can be remediated by encapsulated calcium oxide nanoparticles and iron sulfate by a batch or column process (abstract). 
The efficiency of the removal of benzene from ground water by  encapsulated and free calcium oxide nanoparticle was tested. Nanoparticles were packed into a column and another column was packed with alginate capsules containing calcium oxide (page 301, section 2.5). It was found that calcium capsules placed in a column result in 100% removal of pollutant within 30 days. Nanoparticles packed into a column resulted in about 50% pollutant removal (page 304, section 3.2, Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pack the gellan microspheres containing activated sludge and an orthosilicate of modified Semprini in a column to remove pollutants from ground water. The ordinary artisan would have been motivated to do so because Mosmeri teaches that packing encapsulated materials into a column is an effective method for the removal of pollutants from ground water. The ordinary artisan would have had a reasonable expectation that one could pack the microbeads of modified Semprini into a column because Mosmeri successfully accomplishes this with encapsulated material.
Claims 1-9, 11-15, 17-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198) in view of Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), as applied to claims 1-8, 11-13, 15, 17-20 and 23-25, in further view of Rolston et al. (AGU Fall Meeting Abstracts (2016) page H23C1556R), Kuntz et al. (J. Ind. Microbial. Biotechnol. (2002) 30: 651-655) and Emblem et al. (J. Appl. Chem. Biotechnol. (1971) 21: 317-318).
The disclosure of Semprini as modified by Moslemy and Li is discussed supra.
 Modified Semprini  teaches the limitations of claim 26 pertaining to a gellan microbead containing an orthosilicate that slowly hydrolyzes to release organic acids or alcohols which in turn induce  monooxygenase production where the contaminated material is soil or groundwater and the contaminant is nitroaromaotic compounds, halogenated organic compounds such as 2,4,6-tricholorethane, cis-dichloroethane, trichloroethane and tetrachloroethane for the reasons stated supra.
Modified Semprini does not teach that the gellan microbeads containing the activated sludge and orthosilicate further comprises R. rhodochrous ATCC 21198 (claims 9, 21 and 26) where 1,4-dioxane (claims 13, 20 and 26) is remediated and the slow release compound is tetraisopropyloxysilane (claim 7).
Kuntz teaches that R. rhodochrous ATCC 21198 grown on isopropanol or acetone induces vinyl chloride degradation via induction of enzymes (abstract). The fact that isopropanol grown cells and acetone-grown cells use propane suggests that an oxygenase is involved in their metabolism (page 653, right column first paragraph).
Rolston teaches that ATCC 21198 can degrade 1,4-dioxane which is observed in groundwater due to its use as a stabilizer in commercial solvent formulations. Aerobic co-metabolism is an attractive option as microorganisms can be stimulated in situ using specific primary substrates. ATCC 21198 is an isobutene-utilizing bacteria and can transform 1,4-dioxane at high rates and transformation capacities (abstract).
Emblem teaches the preparation and hydrolysis of tetraisopropoxysilane (T2POS; abstract).  The compound is known to undergo hydrolysis to release isopropanol under acidic conditions. Its hydrolysis is slower compared to  tetraethoxysilane (page 318, right column, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ATCC 21198 and T2POS to the gellan microbead containing activated sludge and TBOS of modified Semprini for bioremediation. The ordinary artisan would have been motivated to do so because modified Semprini teaches that microspheres containing activated sludge and TBOS can be used to decontaminate ground water and 1,4-dioxane is found in ground water. The ordinary artisan would have had a reasonable expectation that the presence of  ATCC 21198 with T2POS in the microspheres of modified Semprini would induce an oxygenase to degrade 1,4-dioxane by growth on isobutanol formed by the breakdown of T2POS because Kuntz teaches that isopropanol induces oxygenase and Emblem teaches that T2POS slowly hydrolyzes to produce  isopropanol in a similar manner to the induction of monooxygenase by TBOS as taught by Semprini.
The limitations of claim 14 are met because the gellan microbead of Semprini as modified by the above supporting references teaches the presence of two remediation materials, activated sludge and ATCC 21198).
Claims 1-9, 11-15, 17-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Semprini et al. (US 6472198) in view of Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), Rolston et al. (AGU Fall Meeting Abstracts (2016) page H23C1556R), Kuntz et al. (J. Ind. Microbial. Biotechnol. (2002) 30: 651-655) and Emblem et al. (J. Appl. Chem. Biotechnol. (1971) 21: 317-318), as applied to claims 1-9, 11-15, 17-21 and 23-26, in further view of Mosmeri et al. (J. Taiwan Institute of Chem. Engineers (20017) 78: 299-306).
The disclosure of Semprini as modified by Moslemy, Li, Rolston, Kuntz and Emblem is discussed supra.
Modified Semprini does not teach that the microbeads containing the activated sludge, ATCC 21198 and orthosilicates are packed into a column of a remediation apparatus (claim 16).
	As noted supra, Semprini teaches that his composition can be used in situ or ex situ for the remediation of subsurface water.
	The disclosure by Mosmeri is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pack the gellan microspheres containing activated sludge and an orthosilicate in a column to remove pollutants from ground water. The ordinary artisan would have been motivated to do so because Mosmeri teaches that packing encapsulated materials into a column is an effective method for the removal of pollutants from ground water. The ordinary artisan would have had a reasonable expectation that one could pack the microbeads of modified Semprini into a column because Mosmeri successfully accomplishes this with encapsulated material.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-13, 15, 17-20 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124). 
Claim 1 of ‘198 is drawn to a method for degrading one or more environmental contaminants in a sample containing microorganisms in a sample that has been determined to contain a contaminant with a liquid or solid form of at least one slow release compounds having at least one hydrolysable organic group in an amount sufficient to from at least one alcohol, at least one organic acid or a combination thereof for the microorganism to degrade the environmental contaminant (instant claim 1, in part, 3, 4, 17 and 18. 
Claim 6 of ‘198 recites that the contaminant is chlorinated hydrocarbons as in instant claims 13 and 20. Clam 10 of ‘198 recites that the slow release compound is an organosilicate where claim 11 names such compounds, as in instant claims 3-7 and 23-25). Claims 18 and 19 of ‘198 define the microorganisms as aerobic microbes that produce or induced enzymes selected from the group consisting of monooxygenases, dioxygenases, hydrolases and mixtures thereof, as in instant claim 15. Claim 24 and 25 of ‘198 recite that the sample is an environmental one that contains sludge, soil or sediment that can be groundwater (instant claims 18 and 19). 
Claim 30 of ‘198 is drawn to a bioremediation method of degrading a halogenated organic compound in an environmental sample, the method comprising: determining the presence of the halogenated organic compound; and contacting the environmental sample with at least one organosilicon compound having at least one hydrolyzable organic group in the presence of at least one type of microorganism as in instant claims 1, in part, 3,  4,  17 and 21).
Claim 32 of ‘198 recites that the chlorinated compound can be trichlroethane, tetrachlroethane or trichlrorofluoroethylene (instant claims 13 and 20). Claims 35-37 recite that the sample is an environmental one that contains sludge, soil or sediment that can be groundwater (instant claims 18 and 19). 
Claim 46 is drawn to a bioremediation method of degrading one or more environmental contaminants in a sample containing microorganisms, the method comprising: determining the presence of the one or more environmental contaminants; and contacting the sample with at least one slow release compound having at least one hydrolyzable organic group capable of forming at least one alcohol, at least one organic acid, or a combination thereof, upon hydrolysis; wherein the slow release compound having at least one hydrolyzable organic group is selected from the group of an organometallic compound, an organic compound, and mixtures thereof, and is provided in an amount sufficient to form at least one alcohol, at least one organic acid, or a combination thereof, in an amount sufficient for the microorganisms to degrade the one or more environmental contaminants as in instant claims 1, in part, 3,  4,  17 and 21).
Claim 47 is drawn to bioremediation method of degrading one or more environmental contaminants in a sample containing microorganisms, the method comprising: determining the presence of the one or more environmental contaminants; and contacting the sample with at least one slow release compound having at least one hydrolyzable organic group capable of forming at least one alcohol, at least one organic acid, or a combination thereof, upon hydrolysis; wherein the slow release compound having at least one hydrolyzable organic group is an organometallic compound and is provided in an amount sufficient to form at least one alcohol, at least one organic acid, or a combination thereof, in an amount sufficient for the microorganisms to degrade the one or more environmental contaminants as in instant claims 1, in part, 3,  4,  17 and 21).
The claims of ‘198 do not teach a composition of an activated sludge encapsulated in a gellan gum bead (claim 11) with the orthosilicate for the bioremediate process (claims 1 and 17), the diameter of the microbeads (claim 12) or the mass loading of the orthosilicate (claim 8) where the contaminant become part of the composition (claim 2).
	Vancheeswaran teaches orthosilicate co-metabolism substrates  for the remediation of trichloroethane in subsurface contaminants.  It was found that a microbial culture from a wastewater plant  could grow and on the hydrolysis products of TBOS or TKEBS. The microbial activity was inhibited by acetylene which indicates that a monooxygenase was involved in the co-metabolism process (abstract).
The orthosilicates TBOS and TKEBS are hydrolyzed to their respective alcohol substituents (page 1077, right column, second paragraph).
	The bacterial culture was an activated sludge and was used for the aerobic degradation and  co-metabolism studies (page 1078, right column, fourth paragraph).
In one experiment the activated sludge was used with the TBOS in a bottle. Figure 4 shows that the presence of activated sludge with the TBOS successfully remediated TCE compared to resting cells (Figure 4).  
Vancheeswaran teaches that the experimental results indicated that the production of a monooxygenase enzyme during the TBOS biodegradation is supported by the observed co-metabolism of TCE and c-DCE (page 1084, left paragraph).
The disclosures by Moslemy and Li are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the sludge and orthosilicate at a mass loading of 10% in a gellan gum microbead with a diameter of about 70 to about 120 µm to make a composition for the bioremediation methods of the claims of ‘198. The ordinary artisan would have been motivated to do so because Moslemy teaches that sludge that is encapsulated in a gellan gum expressed a high rate of biodegradation activity compared with non-encapsulated sludge cultures. The ordinary artisan would have been motivated to add the orthosilicate to the gellan gum/sludge microbead because  the claims of ‘198 teaches that the orthosilicate is the co-metabolism substrate which when hydrolyzed provide the alcohol or organic acid that stimulate the monooxygenase and Li teaches that co-immobilization of a microorganism and co-substrate in a microsphere has several advantages including not needing an applied nutrient source. The ordinary artisan would have had a reasonable expectation that a gellan microbead that encapsulates activated sludge and a orthosilicate co-substrate would successfully degrade a contaminant because Vancheeswaran teaches that the activated sludge in the presence of TBOS is effective to degrade contaminants and Malmsey teaches that encapsulated sludge expressed a high rate of biodegradation activity compared with non-encapsulated sludge cultures. Further  Li teaches that co-substrates can be encapsulated with microorganisms in a sphere.
Claims 1-8, 11-15, 17-20 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13, 15, 17-20 and 23-25  of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), as applied to claims 1-8, 11-13, 15, 17-20 and 21-25 above, in further view of Wackett et al.  (US 20140051144).
The disclosure of the claims of ‘198 as modified by Vancheeswaran, Moslemy and Li is discussed supra.
Modified ‘198 does not teach that the microbeads containing the activated sludge and orthosilicate further comprise an additional remediation material (claim 14).
Wackett teaches that Rhodococcus rhodochrous ATCC 21197 also degrades dichloroethane (Table 4, entry 6). Wackett teaches the encapsulation of biomaterials including microorganisms to treat water or a gas (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ATCC21197 in the microbead of modified ‘198 to degrade dichloroethane. The ordinary artisan would have been motivated to do so as both microorganism are known to degrade dichloroethane, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that a combination of the activated sludge and ATCC21197 would degrade dichloroethane in an encapsulated body because both types of microbes are known to degrade dichloroethane and both can be encapsulated for such a purpose.
Claims 1-8, 11-13, 15-20 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), as applied to claims 1-8, 11-13, 15, 17-20 and 23-25 above, in further view of Mosmeri et al. (J. Taiwan Institute of Chem. Engineers (20017) 78: 299-306).
The disclosure of the claims of ‘198 as modified by Vancheeswaran, Moslemy and Li is discussed supra.
Modified ‘198 does not teach that the microbeads containing the activated sludge, ATCC 21198 and orthosilicates are packed into a column of a remediation apparatus (claim 16).
It is noted that claim 37 of ‘198 teaches that the bioremediation method is used to decontaminate ground water.
	The disclosure by Mosmeri is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pack the gellan microspheres containing activated sludge of ‘198 and an orthosilicate in a column to remove pollutants from ground water. The ordinary artisan would have been motivated to do so because Mosmeri teaches that packing encapsulated materials into a column is an effective method for the removal of pollutants from ground water. The ordinary artisan would have had a reasonable expectation that one could pack the microbeads of modified ‘198 into a column because Mosmeri successfully accomplishes this with encapsulated material.
Claims 1-9, 11-13, 15, 17-21 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), as applied to claims 1-8, 11-13, 15, 17-21 and 23-25 above, in further view of Rolston et al. (AGU Fall Meeting Abstracts (2016) page H23C1556R), Kuntz et al. (J. Ind. Microbial. Biotechnol. (2002) 30: 651-655) and Emblem et al. (J. Appl. Chem. Biotechnol. (1971) 21: 317-318).
The disclosure of the claims of ‘198 as modified by Vancheeswaran, Moslemy and Li is discussed supra.
Modified ‘198  teaches the limitations of claim 26 pertaining to a gellan microbead containing an orthosilicate that slowly hydrolyzes to release organic acids or alcohols which in turn induce  monooxygenase production where the contaminated material is soil or groundwater and the contaminant is nitroaromaotic compounds, halogenated organic compounds such as 2,4,6-tricholorethane, cis-dichloroethane, trichloroethane and tetrachloroethane for the reasons stated supra.
Modified ‘198 does not teach that the gellan microbeads containing the activated sludge and orthosilicate further comprises R. rhodochrous ATCC 21198 (claims 9, 21 and 26) where 1,4-dioxane (claims 13, 20 and 26) is remediated and the slow release compound is tetraisopropyloxysilane (claim 7).
The disclosure by Kuntz, Rolston and Emblem are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ATCC 21198 and T2POS to the gellan microbead containing activated sludge and TBOS in the method  and composition made obvious by the method of modified ‘198. The ordinary artisan would have been motivated to do so because modified ‘198 teaches that microspheres containing activated sludge and TBOS can be used to decontaminate ground water and 1,4-dioxane is found in ground water. The ordinary artisan would have had a reasonable expectation that the presence of  ATCC 21198 with T2POS in the microspheres of modified ‘198 would induce an oxygenase to degrade 1,4-dioxane by growth on isobutanol formed by the breakdown of T2POS because Kuntz teaches that isopropanol induces oxygenase and Emblem teaches that T2POS slowly hydrolyzes to produce  isopropanol in a similar manner to the induction of monooxygenase by TBOS as taught by Semprini.
The limitations of claim 14 are met because the gellan microbead of ‘198 as modified by the above supporting references teaches the presence of two remediation materials, activated sludge and ATCC 21198).
Claims 1-9, 11-15, 17-21 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 18, 19, 24, 25, 30, 32 and 35-37 of U.S. Patent No. 6472198 in view of Vancheeswaran et al. (Environ. Sci. Technol. (1999) 33: 1077-1085), Moslemy et al. (Bioprocess Biosyst. Engineer. (2004) 26: 197-204) and Li et al. (CN 106011124), Rolston et al. (AGU Fall Meeting Abstracts (2016) page H23C1556R), Kuntz et al. (J. Ind. Microbial. Biotechnol. (2002) 30: 651-655) and Emblem et al. (J. Appl. Chem. Biotechnol. (1971) 21: 317-318), as applied to claims 1-9, 11-15, 17-21 and 23-26 above in further view of in further view of Mosmeri et al. (J. Taiwan Institute of Chem. Engineers (20017) 78: 299-306).
The disclosure of the claims of ‘198 as modified by Vancheeswaran, Moslemy, Li Rolston, Kunz and Emblem is discussed supra.
Modified ‘198 does not teach that the microbeads containing the activated sludge, ATCC 21198 and orthosilicates are packed into a column of a remediation apparatus (claim 16).
	As noted supra, modified ‘198 teaches that his composition can be used in situ or ex situ for the remediation of subsurface water (e.g., ground water).
	The disclosure by Mosmeri is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pack the gellan microspheres containing activated sludge and an orthosilicate of ‘198 in a column to remove pollutants from ground water. The ordinary artisan would have been motivated to do so because Mosmeri teaches that packing encapsulated materials into a column is an effective method for the removal of pollutants from ground water. The ordinary artisan would have had a reasonable expectation that one could pack the microbeads of modified ‘198 into a column because Mosmeri successfully accomplishes this with encapsulated material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653